DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 12/18/2020 has been entered.  Claims 1-2, 4-5, 7-15, and 17-23 remain pending.  Claims 24-26 have been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4,  9-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bijaoui (US 2012/0298271 A1) in view of Wentworth et al. (US 2004/0127616 A1).
Regarding claims 1-2, 4, 7-9, and 17, Bijaoui discloses tread bands for tires for machinery carrying have loads [0001].  The tread band is formed of three rubber materials with different specific properties: a first material is situated over a width at least equal to 80% of the width Lc of the median part and at most equal to 80% of the total width W of the tread band, and over a thickness P1 equal to at least 20% and at most 80% of the mean depth of the transverse grooves which overlaps the claimed range (middle part of the instant claims); a second material situated axially on the outside of the median part over a depth P2 equal or substantially equal to the depth P1; a third material situated radially on the inside of the combination of the median part and of the edge parts, this third material extending over a depth at least equal to the difference between the mean depth P of the transverse grooves and the thickness P1 of the first material (the two lateral parts of the instant claims) [0010-0013].  The thickness of the (axial width) of the third material is at least 5% [0023].  
-olefin and of a non-conjugated diene.  Wentworth et al. teaches elastomer compositions useful for tires for heavy load vehicles [0002, 0023].  The rubbers include copolymers of olefins with non-conjugated dienes, such as ethylene-propylene-cyclopentadiene terpolymer. ethylene-propylene-5-ethylidene-2-norbornene terpolymer, or ethylene-propylene-1,4-hexadiene terpolymer [0115]. Wentworth et al. discloses natural rubbers (polyisoprene) may be added [0114].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the amounts of EPDM and natural rubber since such rubbers are useful in the composition [0114].  The rubber composition includes carbon black or silica (reinforcing filler) [0116, 0120].  The rubber compositions also include sulfur or peroxide crosslinking system [0121].  Bijaoui and Wentworth et al. are analogous art concerned with the same field of endeavor, namely rubber compositions used for tires.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the composition for the middle rubber composition per the teachings of Bijaoui with the rubber composition per the teachings of Wentworth et al., and the motivation to do so would have been as Wentworth et al. suggests such compositions adhering to polymeric substrates and be used in treads of tires [0002, 0135].  
	Regarding the overlapping ranges, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 	
Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02 (II).
	Regarding claim 10, Wentworth et al. discloses carbon black as the only reinforcing filler as shown in Table 1.
	Regarding claim 11, Wentworth et al. discloses fillers may include silica or calcium carbonate which are inorganic filers [0116].
	Regarding claim 12, Wentworth et al. discloses the amount of carbon black is 56 phr as shown in Table 1.
	Regarding claims 13-14, Wentworth et al. discloses softening agents, such as mineral oils vegetable oils may be added but these softening agents are optional ([0116] and Table 1).
	Regarding claim 15, Bijaoui discloses the first material M1 (middle rubber composition) has a resistance to wear which is 20% better than those of the second and third materials (lateral rubber compositions) [0061].  Therefore, it would be expected that the lateral rubber compositions are different from the middle rubber composition.
	Regarding claim 18, Bijaoui discloses the latter two materials (lateral rubber compositions) have substantially the same resistance to wear and would be expected to identical rubber compositions [0018].
	Regarding claim 19, Bijaoui discloses in Fig. 5 a section comprising a crown part 200.  M3 is an interlayer composed of at least one rubber composition, in contact by a radially outer .

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bijaoui (US 2012/0298271 A1) in view of Wentworth et al. (US 2004/0127616 A1) as applied to claim 1 above as evidenced by Givord et al. (WO 02/010310 A1, See machine translation for citation).
	Regarding claim 5, Bijaoui discloses a tire as shown above in claim 1.  As shown in Table 1, Wentworth et al. discloses the EPDM rubber is NORDEL IP3720.  Per the teachings of Givord et al., NORDEL IP3720 contains 0.5 wt% of diene (page 8).  It would be obvious to one of ordinary skill in the art to determine the suitable amounts of ethylene and propylene in order to prepare a terpolymer which is a rubber.  Givord et al. teaches suitable proportions of ethylene, propylene and a diene to prepare EPDM which is no green tack but excellent weather resistance and heat resistance.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of ethylene and propylene in EPDM, and the motivation to do so would have been to obtain desired rubber with no green tack but excellent weather resistance and heat resistance (In re Boesch, 617 F .2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.    

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bijaoui (US 2012/0298271 A1) in view of Wentworth et al. (US 2004/0127616 A1) as applied to claim 19 above, and further in view of Collins et al. (US 4,463,120).
Regarding claims 20-22, Bijaoui discloses a tire as shown above in claim 19.
	However, Bijaoui does not disclose the composition of the third material or interlayer. Collins et al. teaches an adhesive composition comprising from 50 to 90 parts by weight of natural rubber and from 50 to 10 parts by weight of a synthetic rubber, such as ethylene-propylene-diene polymer wherein the diene is non-conjugated (C2/L28-53).  Collins et al. teaches the composition may be used as an undertread cement to bond vulcanizable tread stocks (C5/L28-39).  Bijaoui and Collins et al. are analogous art concerned with the same field of endeavor, namely tire compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the undertread with the composition as per the teachings of Collins et al., and the motivation to do so would have been as Collins et al. suggests capable of bonding treadstocks and eliminates or at least substantially reduces the amount of organic solvents (C1/L25-30, C1/L66-C2/L7).  

Claim 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bijaoui (US 2012/0298271 A1) in view of Wentworth et al. (US 2004/0127616 A1) as applied to claim 19 above, and further in view of Araujo da Silva et al. (WO 2016/091571 A1, See English equivalent US 2017/0326844 A1).
Regarding claims 22-23, Bijaoui discloses a tire as shown above in claim 19.
	However, Bijaoui does not disclose the composition of the third material or interlayer.  Araujo da Silva et al. teaches an elastomeric laminate used in a tire comprising a layer A, a layer -olefin and a non-conjugated diene wherein   The laminate is used for tread underlayer.  Bijaoui and Araujo da Silva et al. are analogous art concerned with the same field of endeavor, namely tires.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention substitute third material (tread underlayer) per the teachings of Bijaoui with the laminate per the teachings of Araujo da Silva et al., and the motivation to do so would have been as Araujo da Silva et al. suggests improve the resistance to separation of the layers [0008].  The material serves as bonding rubber or adhesive for binding between a first composition, respectively, as tire tread and tread underlayer [0007].  

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bijaoui (US 2012/0298271 A1) in view of Wentworth et al. (US 2004/0127616 A1).
Regarding claims 25-26, Bijaoui discloses tread bands for tires for machinery carrying have loads [0001].  The tread band is formed of three rubber materials with different specific properties: a first material is situated over a width at least equal to 80% of the width Lc of the 
	However, Bijaoui does not disclose the middle rubber composition comprises at least 50 phr of a first diene elastomer, a reinforcing filler, and a crosslinking system, which first diene elastomer is a terpolymer of ethylene, of an -olefin and of a non-conjugated diene.  Wentworth et al. teaches elastomer compositions useful for tires for heavy load vehicles [0002, 0023].  The rubbers include copolymers of olefins with non-conjugated dienes, such as ethylene-propylene-cyclopentadiene terpolymer. ethylene-propylene-5-ethylidene-2-norbornene terpolymer, or ethylene-propylene-1,4-hexadiene terpolymer [0115]. Wentworth et al. discloses natural rubbers (polyisoprene) may be added [0114].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the amounts of EPDM and natural rubber since such rubbers are useful in the composition [0114].  The rubber composition includes carbon black or silica (reinforcing filler) [0116, 0120].  The rubber compositions also include sulfur or peroxide crosslinking system [0121].  Bijaoui and Wentworth et al. are analogous art concerned with the same field of endeavor, namely rubber compositions used for tires.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
	Regarding the overlapping ranges, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 	
	However, Bijaoui does not disclose the tire is an airplane tire.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02 (II).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12-15, and 24-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 15/776439 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a similar airplane tire comprising a tread comprising a similar middle rubber composition which anticipates or is obvious over the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive.  The following comment(s) apply:
A) It is acknowledged that Applicant request that the Double Patenting rejection be held in abeyance until one of this application and the ‘439 application is allowed.  The Double Patenting rejection will be withdrawn if and when all the requirements are met.
B) Applicant’s argument that Bijaoui contains no teaching of the middle rubber composition as claimed (page 11) is not persuasive.  It is the teachings Wentworth which teaches the rubber composition used for the tread of a tire.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP § 2123.
D) Applicant’s argument that neither Bijaoui nor Wentworth teaches, discloses, or suggests “at least one lateral composition comprises a diene elastomer, a reinforcing filler and a crosslinking system, which diene elastomer is a highly unsaturated diene elastomer, selected from the group consisting of polybutadienes, polyisoprenes, butadiene copolymers, isoprene copolymers and the mixtures of these elastomers” (page 12) is not persuasive.  Since the composition per the teachings of Wentworth teaches natural rubbers (polyisoprene) may be added [0114], then the composition for the tread for both the middle rubber composition and the lateral composition would include polyisoprene.  Wentworth further discloses carbon black or silica (reinforcing filler) are present [0116, 0120].  The rubber compositions also include sulfur or peroxide crosslinking system [0121].  Therefore, Wentworth teaches at least one lateral composition comprises a diene elastomer, a reinforcing filler and a crosslinking system, which diene elastomer is a highly unsaturated diene elastomer, selected from the group consisting of polybutadienes, polyisoprenes, butadiene copolymers, isoprene copolymers and the mixtures of these elastomers.

prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.
	F) Applicant’s argument that Wentworth provides a very large laundry list of different rubbers including EPDM, but does not disclose any particular reason why EPDM should be used over many other possible rubbers (page 13) is not persuasive.  Wentworth discloses copolymers (EPDM) of olefins with non-conjugated olefins from a short list of possible rubber [0116].
G) Applicant’s argument that Wentworth lists may possible applications of the rubber composition but does not provide any particular reason why the rubber composition is preferably used in a tread (page 13).  As acknowledged by Applicant, Wentworth discloses the rubber composition may be used for the tread. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP § 2123.

	I) Applicant’s showing of unexpected results (page 15) is not persuasive.  Instant claim 1 relates to a tire comprising a tread having a middle part and two lateral parts.  However, the evidence shown in Table 1 is limited to the middle composition wherein the only rubbers used are natural rubber (VR) and EPDM.  In Table 1, only carbon black is used as the reinforcing filler.  The crosslinking system is not limited in claim 1.  The evidence does not shown a trend for the tread of the tire.  There is no adequate basis for reasonably concluding that the great number and variety of compositions to produce the tire tread included in the claims would behave in the same manner as the tested composition. MPEP § 716.02(d)(I).  
 


	  
  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767